Opinion issued April 18, 2019




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-18-01055-CV
                             ———————————
                           JOYCE CHENIER, Appellant
                                           V.
            REVERSE MORTGAGE SOLUTIONS INC., Appellee


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-51559


                           MEMORANDUM OPINION

      Appellant has neither established indigence, nor paid or made arrangements

to pay the fee for preparing the clerk’s record. See TEX. R. APP. P. 20.1 (listing

requirements for establishing indigence); TEX. R. APP. P. 37.3(b) (allowing dismissal

of appeal if no clerk’s record filed due to appellant’s fault). After being notified that
this appeal was subject to dismissal, appellant did not respond. See TEX. R. APP. P.

42.3(b) (allowing involuntary dismissal).

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                 PER CURIAM
Panel consists of Justices Lloyd, Kelly, and Hightower.




                                            2